Exhibit 10.11 

Heska Corporation

2015 Management Incentive Plan

 

1. The Category Percentages for the 2015 MIP are as follows:   Title Category
Percentage   Executive Vice President-level 40.0% of base salary   Vice
Presidents 35.0% of base salary   Directors 25.0% of base salary

 

2. The Plan Allocation for the 2015 MIP is as follows:   · 50% on achievement of
the company-wide financial objective and 50% on individual performance

 

3. The Key Parameters for the 2015 MIP are as follows:   · 1) Pre-MIP Operating
Income and 2) Revenue

 

4. The Payout Structure for the 2015 MIP is as follows:

 



Pre-MIP Operating Income

(% MIP Goal)

Revenue

(% MIP Goal)

Incentive Pool

(% MIP Goal)

Post-MIP Operating Income $4,000K (44%) $90,000K (86%) $0 (0%) $4,000K $5,000K
(55%) $91,000K (87%) $220K (20%) $4,780K $7,266K (80%) $93,000K (89%) $660K
(60%) $6,606K $8,174K (90%) $94,268K (90%) $880K (80%) $7,294K $9,083K (100%)
$104,742K (100%) $1,100K (100%) $7,983K $9,991K (110%) $115,216K (110%) $1,375K
(125%) $8,616K $10,900K (120%) $125,690K (120%) $1,650K (150%) $9,250K

 

  There shall be no MIP Payout if Pre-MIP Operating Income is less than $4,000K
or Revenue is less than $90,000K.  If necessary, MIP Payouts shall be determined
by interpolating between MIP Payout result rows, subject to a minimum Post-MIP
Operating Income interpolation.

 

5. MIP Payout Features   · Amount – The actual amount of a participant’s MIP
Payout will be determined in the sole and absolute discretion of the CEO or the
Compensation Committee, and may be more or less than the percentage of MIP Goals
achieved above.   · Eligibility – To earn an MIP Payout, a participant must
remain an active employee of Heska Corporation or one of its affiliates through
the time of payment of MIP Payouts (to be no later than March 15, 2016).   ·
Medium of Payment – MIP Payouts are to be made in cash, although by March 13,
2015 Executive Vice President-level participants may elect to receive up to 50%
of his or her MIP Payout in stock or options to acquire stock (which are to be
valued based on market price and Heska Corporation’s GAAP option valuation
policy), subject to a maximum grant of such participant’s Incentive Target and
vesting based upon MIP Payout achieved.   · Maximum payout – The maximum payout
to any participant shall be 200% such participant’s Incentive Target, which is
calculated by multiplying such participant’s base salary by the Category
Percentage applicable to such participant.

 

